                                           Case 3:20-cv-02622-SI Document 51 Filed 12/14/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     BARBARA HOWE, et al.,                           Case No. 20-cv-02622-SI
                                   8                   Plaintiffs,
                                                                                         ORDER DENYING PLAINTIFF'S EX
                                   9             v.                                      PARTE MOTION FOR EXTENSION
                                                                                         OF TIME TO FILE THIRD AMENDED
                                  10     MENDOCINO COUNTY, et al.,                       COMPLAINT
                                  11                   Defendants.                       Re: Dkt. No. 47
                                  12
Northern District of California
 United States District Court




                                  13          On November 11, 2020, plaintiffs Barbara How, L. Jan Shepard, and Carol Morgan filed
                                  14   this Ex Parte Motion for Extension of Time to File Third Amended Complaint. However, on
                                  15   November 13, 2020, plaintiffs voluntarily dismissed all claims against all the defendants in the
                                  16   present case. Dkt. No. 50.
                                  17          The Court hereby FINDS AS MOOT plaintiffs’ Ex Parte Motion for Extension of Time to
                                  18   File Third Amended Complaint. The Clerk shall close the file.
                                  19

                                  20          IT IS SO ORDERED.
                                  21

                                  22   Dated: December 14, 2020
                                  23                                                 ______________________________________
                                                                                     SUSAN ILLSTON
                                  24                                                 United States District Judge
                                  25

                                  26
                                  27

                                  28
